DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been presented for examination based on the application filed on 07/19/2019.
Claims 1-10 are rejected under 35 U.S.C. 101.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 2015/0112891 by Watanabe et al.  in view of WIPO Publication WO 2016203757 by Kameda et al (Priority Date going back to 18.06.2015).
This action is made Non-Final.
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 9 & 10:
Step 1: the claims 1, 9 and 10 are drawn to a system (machine), a method (process) and a non-transitory machine readable storage medium (manufacture), falling under one of the four statutory categories of invention as per MPEP 2104 III.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claims 9 & 10 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
1. An information processing device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to: 
acquire a value of an input variable used for executing a simulation, an updated value of an internal variable updated during execution of the simulation, and a value of an output variable indicating a result of the simulation; and 
learn an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired as explanatory variables and the output variable acquired as an objective variable.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the step to “learn an estimation model for estimating a simulation result…” does not require any specific implementation and “learn[ing]” could be an 
Step 2A, Prong 2: The additionally recites additional elements (bolded):
1. An information processing device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to: 
acquire a value of an input variable used for executing a simulation, an updated value of an internal variable updated during execution of the simulation, and a value of an output variable indicating a result of the simulation; and 
learn an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired as explanatory variables and the output variable acquired as an objective variable.

Further analysis is performed under MPEP 2106.04(d) to show that the current claim(s) do not integrate of the claimed principles into practical application. The Prong Two analysis considers the claim as a whole. In particular, the claim(s) recites the additional elements of a memory and one or more processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical 
The claim 1 additionally recites 
…acquire a value of an input variable used for executing a simulation, an updated value of an internal variable updated during execution of the simulation, and a value of an output variable indicating a result of the simulation;…

This stem amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component (memory/one or more processors). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and are not patent eligible (see MPEP 2106.05(f)). Also acquire a value of an input variable …an updated value of an internal variable …and a value of an output variable is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble an information processing device/method/program amount to generally linking the use of the judicial exception to a particular environment of field of use (at best) which does not 
Unless identified specifically, the dependent claims disclose/comply with step 1 and recite steps performed by the system.
Claims 2 recite a value of the output variable after the simulation result converges is acquired, which is generally extra solution activity, leading to data gathering, under step 2A prong 2 and step 2B. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. See MPEP 2106.05(g). 
Claims 3 recite input, to the learned estimation model, a new value of the input variable used for a simulation in which a convergence result is not acquired and an updated value of the internal variable updated during execution of the simulation using the new value, and estimate a convergence result of the simulation using the new value. The claim generally amounts to mental step to input the gathered data, which may be part of observation, evaluation, judgment or opinion under step 2A prong 1. Further input can be also considered extra solution activity and generally an attempt to link the field of use under step 2A prong 2. MPEP 2106.05(g).
Claims 4 recite 
4. The information processing device according to claim 2, wherein the simulation is processing of repeating a step including updating a value of the internal variable based on a value of the input variable and generating a value of the output variable, until the value of the output variable converges, [1] 
the value of the internal variable is acquired for each step [2] , and 
the estimation model is learned by using the internal variable updated in a step and the internal variable updated in another step, respectively, as explanatory variables.[3]


[1] the simulation is not performed using the processing device. The scope of limitation is to collect the data (internal variable for each step) performed using some simulation (outside the claimed limitation). This is evident from [2]. 
Under step 2A prong 1, the claim recites in annotated step [3] “the estimation model is learned…” which under its broadest reasonable interpretation, these covers a mental process including an observation (of the internal variable for each step), evaluation, judgment or opinion (learning aspect in most generic manner) that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Hence this step recites a patent ineligible subject matter. 
Further under step 2A prong 2/2B, the claim recites additional elements of defining data (as in annotated [1] above) and acquiring data (as in annotated step [2]) which are considered to be data gathering/insignificant extra solution activity as defined in MPEP 2106.05(g) which at best recites what and how often data is gathered. None of the steps or additional element integrate the learning into any practical application or even define a field of use (as per MPEP 2106.05(h)) or provide improvement to functioning of a computer or to any other technology or technical field (as per MPEP 2106.05(a)). The claim therefore is also considered to be patent ineligible subject matter.
Claims 5 recite select as an explanatory variable, the internal variable updated in a small step number prior to the internal variable updated in a large step number to learn the estimation model is considered as mental step of observation (of the internal variable for each step), evaluation/judgment (selecting the data) under step 
Claim 6 recites learn based on a value of the input variable, an updated value of the internal variable, and an error between the estimated value estimated by using the estimation model and a value of the output variable after the simulation result converges, an error estimation model for estimating an error of the estimated value which under step 2A prong 1 amounts to no more than observation (of input variables, internal variable, estimated value and output variable) to come to an opinion or judgement of an error between them in the most generic manner. This is considered to be a mental step/abstract idea. Further at best this could also be considered as mathematical concept (e.g. error computation formula). Further under step 2A prong 2/step 2B, the claim does not disclose any additional elements other than the implied collection/observation of various data mentioned above under MPEP 2106.05(g) as insignificant extra-solution activity. Therefore the claims do not disclose any additional limitations that integrate the judicial exception into practical element and are considered patent ineligible. See MPEP 2106.04(d)/2106.05(g).
Claim 7 recites calculate precision of the estimation model, based on an error between an estimated value estimated by using the estimation model and a value of the output variable after the simulation result converges, and, when the precision does not satisfy a criterion, learn the estimation model by using, as the explanatory variables, a value of the input variable and an internal variable updated in a step number larger than a step number used as the explanatory variable. Under step 2A prong 1, the calculation is considered as mental step (form an opinion about precision) and/or mathematical relationship to compute precision of the estimated data. Further the precision not satisfying a criterion may also be considered mental step and/or mathematical relationship to compute/form an opinion to use additional data. Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Under step 2A prong 2/step 2B, the additional steps would be using/acquiring a value of the input variable and an internal variable updated in a step number larger than a step number used as the explanatory variable ---  which at best is considered an implied data gathering step. Under MPEP 2106.05(g) this is considered to be extra-solution activity.  The claims do not disclose any additional limitations that integrate the judicial exception into practical element and are considered patent ineligible. See MPEP 2106.04(d)/2106.05(g). Claim 8 recites similar limitation, except the value used is new both the estimation model to determine precision (mathematical concept/abstract idea) and learning (forming an opinion under abstract concept) by the estimation model in the most generic manner in the 
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
wherein a value of the output variable after the simulation result converges is acquired.

(a) It’s unclear what the simulation result converges to. 
(b) Further it’s unclear how this limitation further narrows the “acquire” claim limitation of claim 1.
Claim 3, dependent from claim 1, recites:
Claim 1:…acquire a value of an input variable used for executing a simulation, an updated value of an internal variable updated during execution of the simulation, and a value of an output variable indicating a result of the simulation;

Claim 3:….input, to the learned estimation model, a new value of the input variable used for a simulation in which a convergence result is not acquired and an updated value of the internal variable updated during execution of the simulation using the new value, and estimate a convergence result of the simulation using the new value.

(a) Its unclear whether “an updated value of the internal variable” in claim 3 derives it antecedent basis from claim 1 instantiation (bolded) or is a new instance.
(b) Further claim 3 is also rejected as in claim 2 as its unclear what the result of the simulation is converging with. 
Claim 4 recites:
wherein the simulation is processing of repeating a step including updating a value of the internal variable based on a value of the input variable and generating a value of the output variable, until the value of the output variable converges… 



First it is unclear what does the output variable converges with? or to what does it converge to? Secondly, it is unclear what is the difference between various interations /repeating steps. Third, if the difference are both input value and internal variable changing or just one is changing during repeating (which one), in one iteration? Fourth, It’s unclear why would output need to converge for a given set of input/internal variable value? This is further complicated by introduction of step limitation further in the claim as it unclear what step represents (time?)
Claim 5 recites:
…wherein the one or more processors are further configured to execute the instructions to: select as an explanatory variable, the internal variable updated in a small step number prior to the internal variable updated in a large step number to learn the estimation model.

(a) The term " internal variable updated in a small step " and “internal variable updated in a large step” in claim 5 are a relative term which renders the claim indefinite.  The term "small" and “large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
(b) Further one would not be sure how the small to large step transition is related to time or variable or something else and how it is quantified.

Claim 6 recites:
[claim 1]….acquire a value of an input variable used for executing a simulation, an updated value of an internal variable updated during execution of the simulation, and a value of an output variable indicating a result of the simulation; and 
learn an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired as explanatory variables and the output variable acquired as an objective variable. 

[claim 6]…learn based on a value of the input variable, an updated value of the internal variable, and an error between the estimated value estimated by using the estimation model and a value of the output variable after the simulation result converges, an error estimation model for estimating an error of the estimated value.

(a) Its unclear whether phrases “a value of an input variable”, “an updated value of an internal variable”  and “a value of an output variable”, in claim 6 derives their antecedent basis from claim 1 instantiation (bolded) or are new instances. This rejection is made as they appear to instantiated with a/an instead of being referred back with language similar to “the” or “said”.  
(b) Further, “the estimated value” lacks antecedent basis in claim 6.
Claim 7 recites:
[claim 1]… acquire a value of an input variable used for executing a simulation, an updated value of an internal variable updated during execution of the simulation, and a value of an output variable indicating a result of the simulation; 
…learn an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired as explanatory variables and the output variable acquired as an objective variable. 

[claim 7]…calculate precision of the estimation model, based on an error between an estimated value estimated by using the estimation model and a value of the output variable after the simulation result converges, and, 
when the precision does not satisfy a criterion, learn the estimation model by using, as the explanatory variables, a value of the input variable and an internal variable updated in a step number larger than a step number used as the explanatory variable.

(a) It is unclear if “an estimated value” is the same as “estimating a simulation result” or is different than it. For purposes of rejection they are assumed as same. 
(b) Further, it is unclear whether phrases “a value of the input variable”, “a value of an output variable”, in claim 7 derives their antecedent basis from claim 1 instantiation 
(c) The term “an internal variable updated in a step number larger than a step number used as the explanatory variable” in claim 7 are a relative term which renders the claim indefinite.  The term "larger” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
(d) Further it is unclear what a step number means, does it mean the sequence in the step or change in the step size or location of the step (e.g. in a time series). This distinction is important to even to determine what “larger” means.
Claim 8 recites:
…calculate precision of the estimation model, based on an error between an estimated value estimated by using a new value of the input variable used for executing the simulation, an updated value of the internal variable updated during execution of the simulation using the new value, and the estimation model and a value of the output variable after a simulation result using the new value converges, and, 
when the precision does not satisfy a criterion, instruct to learn the estimation model, based on the new value, the updated value of the internal variable updated during the simulation using the new value, and the value of the output variable after the simulation result using the new value converges.

(a) The claim is incomprehensible without importing limitation from the specification. For example, calculate precision of the estimation model, based on an error between an estimated value… and what? Is used for calculating the precision. There are so many commas and “and” that it becomes unclear. 
(b) Further it is unclear who is being instruct[ed] here. This is a system claim with a processor. Is the processor being instructed?
(c) The claim recites “a new value of the input variable” but it is unclear how it is different than the other input values. Is it not part of the original input variable set? 

Claim Interpretation
Claim 3 discloses “input to the learned estimation model…” wherein the bolded phrase is interpreted to get antecedent basis from claim 1 “…learn an estimation model for estimating…”.

Claim 4 discloses “wherein the simulation is processing of repeating a step… until the value of the output variable converges…”. Since it is unclear how the convergence should be interpreted, any iterative process that changes the output would read on this. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “…learning an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired by the acquisition means as explanatory variables and the output variable acquired by the acquisition means as an objective variable” in claim 9.“…learning an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired by the acquisition means as explanatory variables and the output variable acquired by the acquisition means as an objective variable” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

----- This page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 2015/0112891 by Watanabe et al.  in view of WIPO Publication WO 2016203757 by Kameda et al.
Regarding Claims 1, 9 & 10
Watanabe teaches an information processing device (Watanabe : Fig.1-2 [0024]-[0025]) an information processing method (Watanabe: [0008] [0009] Fig.4-5 ) , a non-transitory computer readable storage medium recording  (Watanabe: Fig.8) thereon a program, causing a computer to execute processes comprising: a memory storing instructions  (Watanabe: RAM 102/ROM 103) ; and one or more processors  (Watanabe : CPU 101) configured to execute the instructions to: acquire a value of an input variable used , an updated value of an internal variable updated , and a value of an output variable  (Watanabe: [0081] Y as output in time series [0034]-[0035]) ; and learn an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired as explanatory variables and the output variable acquired as an objective variable (Watanabe: [0119]-[0127], [0070]-[0077]).
Watanabe does not teach the input variable/internal variable and output variable are associated with simulation but rather are taught as data that is measured from actual system. This collected data is golden data set against which learning model is created in Watanabe as well as the instant claim and source of which should not be 
Kameda teaches an information processing device  (Kameda : [0012]-[0013], 1001, 1002, 1003 Information processing device) comprising: a memory  (Kameda : Storage Unit 320; Title) storing instructions; and one or more processors  (Kameda : 140 Processing unit at least) configured to execute the instructions to: acquire a value of an input variable used for executing a simulation (Kameda: [0037] “…the simulation unit 110 determines the input value of the controlled object…” ) , an updated value of an internal variable updated during execution of the simulation  (Kameda: [0037] “…The simulation unit 110 may randomly and uniformly generate the input value of the controlled object and the initial value of the state variable between the minimum value and the maximum value stored in the simulation database 105. Alternatively, the simulation unit 110 may randomly generate the input value of the controlled object and the initial value of the state variable according to the probability distribution stored in the simulation database 105. Alternatively, the simulation unit 110 may use the value stored in the simulation database 105 as the initial value of the state variable….” Showing initializing the internal variables; [0039] “…After the simulation is completed, the simulation unit 110 stores the input value of the controlled object, which is the simulation result, the output value, and the information representing the internal state in the learning database 115 (step S115)…” then updating and storing them) , and a value of an output variable indicating a result of the simulation (Kameda: [0038]-[0039]) ; and learn an estimation model for estimating a simulation result by using the input variable and the updated internal variable acquired as explanatory variables and the output variable acquired as an objective variable (Kameda: [0040] showing explanatory variables/objective variables; [0045] showing the input variables and state variables (internal variables) stored and used in learning model; [0042] example shows using of the internal/state; [0047]-[0049]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kameda to Watanabe as they are both address the same problem (and are analogous art to the claimed invention) of creating a prediction/learning model from the available data to efficiently and highly precisely compute the objective variable (Watanabe: [0014]; Kameda [0033]). Further motivation would be that Watanabe provides details of learning/prediction model parameters for efficiently and highly precisely computing the objective variable (Watanabe: [0079]-[0118] various parameter of the learning model related to the internal/hidden variable) complementing the teaching of Kameda that teaches acquiring data from simulation of a system ([0037]).  
Regarding Claim 2
Kameda & Watanabe teaches wherein a value of the output variable after the simulation result converges is acquired (Kameda: [0037], capturing stable results is a given as capturing transient (unconverged) simulation results does not impart any meaningful information and no other variable is captured along with transient /unconverged result to add to simulation data; Watanabe: [0119]-[0127]).
Regarding Claim 3
Kameda teaches wherein the one or more processors are further configured to execute the instructions to: input, to the learned estimation model, a new value of the input variable used for a simulation in which a convergence result is not acquired  (Kameda: [0042] “…The generation unit 130 refers to the prediction model database 125, takes in a set value given from the outside of the control device 100…The set value is a desirable value in the variable to be controlled (objective variable) to be controlled. For example, if the room is the subject of control, the variable you want to control is room temperature...”) and an updated value of the internal variable updated during execution of the simulation using the new value (Kameda: [0042] “….Then, when the room temperature is desired to be 20 ° C., the control device 100 is given 20 ° C. as a set value. The control problem is a multidimensional simultaneous equation with the control input to the controlled object as a variable, which is obtained by substituting the set value [as new input] and the information value representing the state of the controlled object [state as updated value of internal variable] into the function stored in the prediction model database 125….”) , and estimate a convergence result of the simulation using the new value  (Kameda : [0040] “…The prediction model, which is the learning result, is a function whose objective variable is the future output…” ) .
Regarding Claim 4
Watanabe teaches wherein the simulation is processing of repeating a step including updating a value of the internal variable based on a value of the input variable and generating a value of the output variable  (Watanabe: [0121][-[0124] showing internal variable as hidden states S*t for time series new input variable Xdt where [0121] “…The power consumption estimation unit 18 finds a hidden state S*.sub.t satisfying the following formula (27), wherein the time-series log data having been acquired in the power consumption estimation process are denoted by {X.sup.d.sub.1, X.sup.d.sub.2, X.sup.d.sub.3, . . . , X.sup.d.sub.t, . . . , X.sup.d.sub.T}…Equation (27)” ) , until the value of the output variable converges (Watanabe: [0125]-[0127]) , the value of the internal variable is acquired for each step  (Watanabe: [0120]-[0121] shows using time series data as step) , and the estimation model is learned by using the internal variable updated in a step and the internal variable updated in another step, respectively, as explanatory variables  (Watanabe: [0121] and Equation (27) showing internal state based on X at different time steps) .
Regarding Claim 5
Watanabe teaches wherein the one or more processors are further configured to execute the instructions to: select as an explanatory variable, the internal variable updated in a small step number prior to the internal variable updated in a large step number to learn the estimation model (Watanabe: [0100] showing smaller step t as compared to larger step t+1, and [0101]-[0111] computation of hidden (internal) states (variable)).
Regarding Claim 6
Kameda teaches wherein the one or more processors are further configured to execute the instructions to: learn based on a value of the input variable, an updated value of the internal variable, and an error between the estimated value estimated by using the estimation model and a value of the output variable after the simulation result converges, an error estimation model for estimating an error of the estimated value (Kameda: teaches the sixth embodiment [0087] “The determination unit 160 compares the predicted value calculated by using the prediction model with the input value obtained by the processing unit 140 and the value measured by the measuring unit 220 of the controlled object 2003, and the difference between them is large. When the value exceeds a predetermined value, it is determined that re-learning is necessary.” Where the estimated/predicted value is compared with measured value (golden value) to determine the difference/error).
Kameda sixth embodiment is uses measured value for comparison as compared to claimed a value of the output variable after the simulation result.
Kameda second embodiment (Kameda: [0037]-[0042]) discloses using output from simulation (instead of measured value) to generate the estimation model.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kameda (sixth embodiment) to Kameda (second embodiment) as they are works of same inventive entity and one can imagine using a simulation of system instead of measured from actual system for many reasons (e.g. actual system not being operational) (Kameda: [0089]). Additionally both Kameda (sixth embodiment) and Watanabe use measured data to relate to estimation model and are therefore analogous art (Kameda: [0085]-[0090]; Watanabe: [0051]-[0069]).
Regarding Claim 7
Kameda teaches wherein the one or more processors are further configured to execute the instructions to: calculate precision of the estimation model, based on an error between an estimated value estimated by using the estimation model and a value of the output variable after the simulation result converges, and, when the precision does not satisfy a criterion, learn the estimation model by using, as the explanatory variables, a value of the input variable and an internal variable updated  (Kameda : [0087]-[0090] predetermine value difference as precision leading to re-learning; Process in embodiment 2, [0037]-[0054]) teaches setting a time step as one of the variables and recording each of the claimed variable (Kameda: [0028] & [0031], [0046]).
Watanabe teaches using a larger step (step t+1) for hidden state (internal variable/explanatory variable) computation (Watanabe: [0100]).
Motivation to combine Watanabe and Kameda is as in the parent claim 1.
Regarding Claim 8
Kameda teaches wherein the one or more processors are further configured to execute the instructions to: calculate precision of the estimation model, based on an error between an estimated value estimated by using a new value of the input variable used for executing the simulation, an updated value of the internal variable updated during execution of the simulation using the new value, and the estimation model and a value of the output variable after a simulation result using the new value converges, and, when the precision does not satisfy a criterion (Kameda : [0087]-[0090] predetermine value difference as precision leading to re-learning; Process in embodiment 2, [0037]-[0054]), instruct to learn the estimation model, based on the new value, the updated value of the internal variable updated during the simulation using the new value, and the value of the output variable after the simulation result using the new value converges (Kameda : [0082]-[0084] relearning after the exceeding certain value).

Relevant Prior Art of Record
US PGPUB No. 20120041575 by Tanimoto et al  teaches in [0039] & FIG. 2 an explanatory diagram depicting an example of the evaluation index, the relearning rule, and the update evaluation rule. This prior art (filed 2015-03-23, NEC assignee) may be used against claim 7-8 in future in defining precision and error rate to update the estimation model. 

    PNG
    media_image1.png
    653
    951
    media_image1.png
    Greyscale
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, September 14, 2021